Citation Nr: 0201075	
Decision Date: 01/18/02    Archive Date: 02/05/02

DOCKET NO.  01-02 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard of 
South Carolina from March 1952 to August 1952.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision that denied the benefits 
sought on appeal.  The appellant timely perfected an appeal 
of the denial of each claim.  A hearing on appeal was held 
before an RO hearing officer in March 2001.  


REMAND

The appellant contends that he currently has dizziness, 
blackouts and eye problems that are related to an injury to 
his head and left eye sustained during service.  
Specifically, he has asserted that while serving in the 
National Guard in 1952, he fell out of a truck and injured 
his head and left eye.  Shortly thereafter, he underwent an 
operation on his left eye and was treated for a head injury 
by his private physician.  

The appellant's NGB Form 22 indicates that he was discharged 
from the National Guard in August 1952 because of physical 
disability (not specified) that was not incurred in the line 
of duty. The RO's efforts to obtain the appellant's service 
medical records have, to date, been successful.

The appellant has indicated that the physician who treated 
him shortly after his in-service injuries is deceased and 
that he has been unable to obtain that doctor's treatment 
records.  Pertinent to the claims on appeal, an October 1999 
private medical notes the appellant's reported history of in-
service injury head and eye injury; the physician diagnosed 
remote closed head injury with syncope, and left eye injury.  
Medical records from another private physician, dated from 
May 1998 to April 2001, indicate that, by history, the 
appellant was hit in the left eye with a staple as a child, 
requiring 3 stitches.  Evidence of the old injury was noted 
on the examination, and the examiner diagnosed mild traumatic 
cataract in the left eye, secondary to a staple injury.  

In adjudicating the each of claims on appeal, the RO noted 
that, even if the appellant's assertions as to in-service 
injury were accepted as credible and consistent with the 
circumstances of his service, the claim must still fail in 
the absence of medical evidence of a nexus between the 
alleged in-service injury and current eye and/or head 
disability.  The RO denied each of the claims as not well 
grounded.  

Significantly, however, during the pendency of this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which, among other things, eliminated the well-
grounded claim requirement, and set forth revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (November 9, 2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were promulgated.  Except as otherwise provided, 
those regulations also are effective November 9, 2000.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim. 

In a letter dated in April 2001, the RO notified the 
appellant of the VCAA.  That notwithstanding, the Board finds 
that, after considering the issues on appeal in light of the 
facts and the heightened duties to notify and assist imposed 
by the Act, additional development is need prior to 
consideration of the merits of each issue on appeal.

Under the Veterans Claims Assistance Act of 2000, VA 
examination is necessary when there is (a) competent evidence 
of current disability or persistent or recurrent symptoms of 
disability; (b) lay or medical evidence indicating that the 
disability or symptoms may be related to service; and (c) the 
record does not contain sufficient medical evidence to decide 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2097-98 (2000) (codified, as 
amended, at 38 U.S.C. § 5103A (West Supp. 2001).  In this 
case, the appellant has been diagnosed with syncope and mild 
traumatic cataract in the left eye, which he asserts are 
related to in-service injury.  While the record includes some 
private medical records, the appellant has not undergone 
medical examination specifically for the purpose of obtaining 
medical opinion as to the existence of a nexus, if any, 
between the appellant's alleged in-service injury and any 
current head and/or eye disabilities.  

Hence, the appellant should be scheduled to undergo VA 
medical examination to obtain the needed medical opinion.  
The appellant is hereby advised that failure to report to the 
scheduled VA examination, without good cause, may well result 
in a denial of the claims.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the appellant.

Prior to arranging for the appellant to undergo medical 
examination, the RO should obtain and associate with the 
record all outstanding records pertinent to the claim, so 
that the examiner's consideration of the appellant's 
documented history and assertions can be an informed one.

In this regard, the RO should make another attempt to obtain 
the appellant's service medical records.  It appears that the 
RO based its conclusion that the appellant's service medical 
records could not be obtained based on information received 
from various sources (to include the appellant's report that 
he was told that his records had been destroyed in fire).  
However, the record reflects no documentation of any specific 
development action taken by RO with the State Adjutant 
General for South Carolina.  The RO should undertake all 
appropriate, additional action in this regard, to ensure 
compliance with all duty to assist requirements.  See 
38 U.S.C.A. § 5103A (West Supp. 2001). 

The RO also must obtain and associate with the claims file 
all outstanding pertinent medical records, to specifically 
include any records from VA facilities or other governmental 
entities.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO should also obtain all outstanding pertinent medical 
records from any other source(s) or facility(ies) identified 
by the appellant, as well as undertake any other development 
and/or notification action deemed warranted by the Act.

Accordingly, these matters are hereby REMANDED to the RO for 
the following:

1.  The RO should contact the Adjutant 
General for State of South Carolina (and 
any other appropriate source) to obtain a 
complete set of the appellant's service 
medical records.  Follow-up action on any 
such request(s) should be taken, as 
needed.  All such records obtained should 
be associated with the claims file. If 
the search for these records should yield 
negative results, the appellant and his 
representative should be notified, and 
specific documentation to that effect 
should be placed in the appellant's 
claims file.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, this fact should 
be noted in the claims file, and he and 
his representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

3.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for 
the appellant to undergo appropriate VA 
examination(s).  The claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by each physician designated to examine 
the appellant.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

Following examination of the appellant, 
review of his pertinent medical history 
(to include that cited to herein), and 
with consideration of sound medical 
principles, each examiner should render 
an opinion addressing, as appropriate:  
a) whether the appellant currently has a 
head disability, and, if so, whether it 
is as least as likely as not that any 
such disability is the result of injury 
or disease incurred or aggravated during 
active military service; and/or b) 
whether the appellant currently has a 
left eye disability, and, if so, whether 
it is as least as likely as not that any 
such disability is the result of injury 
or disease incurred or aggravated during 
active military service.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached, in a 
typewritten report.

4.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.

7.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claims for service connection for 
residuals of a head injury and for 
residuals of a left eye injury in light 
of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  If the appellant fails 
to report for any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

8.  If any benefit sought on appeal 
continues to be denied, the appellant and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



